Exhibit 99.2 SECURITY AGREEMENT THIS SECURITY AGREEMENT (as the same may be amended, restated, supplemented or otherwise modified from time to time, this “Security Agreement”) is entered into as of October 3, 2008 by and between JOHNSON OUTDOORS INC., a Wisconsin corporation (the “Borrower”), each of the Subsidiary Guarantors (as defined in the Credit Agreements referred to below) (the Borrower and the Subsidiary Guarantors being referred to herein collectively as the “Grantors” and individually as a “Grantor”) and JPMORGAN CHASE BANK, N.A., a national banking association, in its capacity as administrative agent (the “Administrative Agent”) for the lenders party to either or both of the Credit Agreements referred to below (collectively, the “Lenders”). PRELIMINARY STATEMENT The Borrower, the Administrative Agent and certain of the Lenders entered into a Credit Agreement dated as of October 7, 2005 (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “2005 Credit Agreement”). The Borrower, the Administrative Agent and the Lenders entered into a Credit Agreement dated as of February 12, 2008 (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “2008 Credit Agreement” and, collectively with the 2005 Credit Agreement, the “Credit Agreements”). The Grantors and the Administrative Agent, on behalf of the Holders of Secured Obligations, hereby agree as follows: ARTICLE 1 DEFINITIONS 1.1. Terms Defined in the Credit Agreement.All capitalized terms used herein and not otherwise defined shall have the meanings assigned to such terms in the Credit Agreements. 1.2. Terms Defined in Illinois UCC.Terms defined in the Illinois UCC which are not otherwise defined in this Security Agreement are used herein as defined in the Illinois UCC. 1.3. Definitions of Certain Terms Used Herein.As used in this Security Agreement, in addition to the terms defined in the Preliminary Statement, the following terms shall have the following meanings: “Accounts” shall have the meaning set forth in Article 9 of the Illinois UCC. “Article” means a numbered article of this Security Agreement, unless another document is specifically referenced. “Chattel Paper” shall have the meaning set forth in Article 9 of the Illinois UCC. “Collateral” means all Receivables, Inventory and General Intangibles, wherever located, in which the Grantor now has or hereafter acquires any right or interest, and the proceeds, insurance proceeds and products thereof, together with all books and records, customer lists, credit files, computer files, programs, printouts and other computer materials and records related thereto; provided that, notwithstanding the foregoing, “Collateral” shall not include the Excluded Collateral. “Control” shall have the meaning set forth in Article 8 or, if applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Illinois UCC. “Credit Card Obligations” means any and all indebtedness and obligations of any Grantor or any subsidiary of any Grantor to any Lender or any of its affiliates, whether absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor) in connection with any credit cards (including, without limitation, commercial credit cards and purchasing cards). “Default” means an event described in Section 5.1 hereof. “Documents” shall have the meaning set forth in Article 9 of the Illinois UCC. “Excluded Collateral”means contractual rights to the extent and for so long as the grant of a security interest therein pursuant hereto would violate the terms of the agreement under which such contractual rights arise or exist, or would give any other party the right to terminate its obligations under such agreement, to the extent such prohibition or right of termination is enforceable under applicable law. “Exhibit” refers to a specific exhibit to this Security Agreement, unless another document is specifically referenced. “General Intangibles” shall have the meaning set forth in Article 9 of the Illinois UCC. “Holders of Secured Obligations” means the Lenders under the 2005 Credit Agreement with respect to the indebtedness and obligations of the Borrower under the 2005 Credit Agreement, the Lenders under the 2008 Credit Agreement with respect to the Obligations, as defined in the 2008 Credit Agreement and the Lenders with claims with respect to Credit Card Obligations. “Illinois UCC” means the Illinois Uniform Commercial Code as in effect from time to time. “Instruments” shall have the meaning set forth in Article 9 of the Illinois UCC. “Inventory” shall have the meaning set forth in Article 9 of the Illinois UCC. 2 “Receivables” means the Accounts, Chattel Paper, Documents, Instruments and any other rights or claims to receive money which are General Intangibles or which are otherwise included as Collateral. “Required Lenders” means the Required Lenders under the 2005 Credit Agreement and the Required Lenders under the 2008 Credit Agreement. “Section” means a numbered section of this Security Agreement, unless another document is specifically referenced. “Secured Obligations” means all of the indebtedness and obligations owed by the Borrower to the Lenders under the 2005 Credit Agreement and all “Obligations”, as defined in the 2008 Credit Agreement including, without limitation, all “Swap Obligations” as defined in the 2008 Credit Agreement, and all Credit Card Obligations. The foregoing definitions shall be equally applicable to both the singular and plural forms of the defined terms. ARTICLE II GRANT OF SECURITY INTEREST Each of the Grantors hereby pledges, assigns and grants to the Administrative Agent, on behalf of and for the ratable benefit of the Holders of Secured Obligations and (to the extent specifically provided herein) their Affiliates, a security interest in all of its right, title and interest, whether now owned or hereafter acquired, in and to the Collateral to secure the prompt and complete payment and performance of the Secured Obligations. ARTICLE III REPRESENTATIONS AND WARRANTIES The Grantors represent and warrant to the Administrative Agent and the Holders of Secured Obligations that: 3.1 Title, Authorization,Validity and Enforceability.Each Grantor has good and valid rights in or the power to transfer the Collateral owned by it and title to the Collateral with respect to which it has purported to grant a security interest hereunder, free and clear of all Liens except for Liens permitted under Section 4.1.3 hereof, and has full corporate, limited liability company or partnership, as applicable, power and authority to grant to the Administrative Agent the security interest in such Collateral pursuant hereto.The execution and delivery by each Grantor of this Security Agreement have been duly authorized by proper corporate, limited liability company or partnership, as applicable, proceedings, and this Security Agreement constitutes a legal, valid and binding obligation of each Grantor and creates a security interest which is enforceable against it in all Collateral it now owns or hereafter acquires, except as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar laws relating to or affecting the enforcement of creditors’ rights generally, (ii) general equitable principles (whether considered in a proceeding in equity or at law), and (iii) requirements of reasonableness, good faith and fair dealing.When financing statements have been filed in the appropriate offices against each Grantor in the locations listed on Exhibit B, the Administrative Agent will have a fully perfected first priority security interest in the Collateral owned by each Grantor in which a security interest may be perfected by filing, subject only to Liens permitted under Section 4.1.3 hereof. 3 3.2Conflicting Laws and Contracts. Neither the execution and delivery by the Grantors of this Security Agreement, the creation and perfection of the security interest in the Collateral granted hereunder, nor compliance with the terms and provisions hereof will violate (i) any law, rule, regulation, order, writ, judgment, injunction, decree or award binding on any Grantor, or (ii) any Grantor’s charter, articles, partnership agreement or by-laws (or similar constitutive documents), or (iii) the provisions of any indenture, instrument or agreement to which any Grantor is a party or is subject, or by which it, or its property may be bound or affected, or conflict with or constitute a default thereunder, or result in or require the creation or imposition of any Lien in, of or on the property of any Grantor pursuant to the terms of any such indenture, instrument or agreement (other than any Lien of the Administrative Agent on behalf of the Holders of Secured Obligations or any Liens permitted by Section 4.1.3 hereof). 3.3.Principal Location.Each Grantor’s mailing address and the location of its place of business (if it has only one) or its chief executive office (if it has more than one place of business), is disclosed in Exhibit A.Each Grantor’s jurisdiction of organization is as set forth on the table in Section 3.7. 3.4.No Other Names; Etc.Within the last five (5) years, no Grantor has changed its jurisdiction of formation, merged with or into or consolidated with any other corporation, except as disclosed in Exhibit A.The name in which each Grantor has executed this Security Agreement is the exact name as it appears, and as it has (except as disclosed in Exhibit A) appeared for the last five (5) years, in such Grantor’s organizational documents, as amended, as filed with its jurisdiction of organization as of the date hereof. 3.5.No Default.No Default or Event of Default has occurred and is continuing. 3.6.No Financing Statements.No financing statement describing all or any portion of the Collateral which has not lapsed or been terminated naming any Grantor as debtor has been filed in any jurisdiction except financing statements (i) naming the Administrative Agent on behalf of the Holders of Secured Obligations as the secured party and (ii) in respect of Liens permitted by Section 6.02 of the Credit Agreements. 3.7. Federal Employer Identification Number; State Organization Number; Jurisdiction of Organization. Each Grantor’s federal employer identification number is, and if such Grantor is a registered organization, such Grantor’s State of organization, type of organization and State of organization identification number is, as follows: 4 GRANTOR Federal Employer Identification Number Type of Organization State of Organization or Incorporation State Organization Number Johnson Outdoors Inc. 39-1536083 Corporation Wisconsin J016324 Old Town Canoe Company 01-0330025 Corporation Delaware 0806383 Techsonic Industries, Inc. 63-0596601 Corporation Alabama 000-834 Under Sea Industries, Inc. 95-2882690 Corporation Delaware 0798857 Johnson Marine Electronics LLC 90-0410824 Limited Liability Company Delaware 4502630 Scubapro U.S. LLC 90-0410818 Limited Liability Company Delaware 4502633 Outdoor Equipment Group LLC 90-0410827 Limited Liability Company Delaware 4502636 ARTICLE IV COVENANTS From the date of this Security Agreement and thereafter until this Security Agreement is terminated, each Grantor agrees: 4.1General. 4.1.1 Inspection. Each Grantor will, and will cause each of its Subsidiaries to, permit the Administrative Agent or any Holder of Secured Obligations, by its representatives and agents (i) to inspect the Collateral, (ii) to examine and make copies of the records of such Grantor and its Subsidiaries relating to the Collateral and (iii) to discuss the Collateral and the related records of such Grantor and its Subsidiaries with, and to be advised as to the same by, such Grantor’s officers and employees (and, in the case of any Receivable, with any person or entity which is or may be obligated thereon so long as, if no Default has occurred and is continuing, such Grantor shall be provided the opportunity to be present during such discussions), all at such reasonable times and intervals as the Administrative Agent or such Holder of Secured Obligations may determine, and all at such Grantor’s expense; provided that, so long as no Default has occurred and is continuing, only two inspections of the Collateral per fiscal year pursuant to clause (i) of this Section 4.1.1 shall be at the Grantors’ expense. 5 4.1.2 Financing Statements and Other Actions; Defense of Title. Each Grantor hereby authorizes the Administrative Agent to file, and if requested will execute and deliver to the Administrative Agent, all financing statements describing the Collateral owned by the Grantors and other documents and take such other actions as may from time to time reasonably be requested by the Administrative Agent in order to maintain a first perfected security interest in and, if applicable, Control of, the Collateral owned by the Grantors, subject to Liens permitted under Section 6.02 of the Credit Agreements.Such financing statements may describe the Collateral in the same manner as described herein or may contain an indication or description of collateral that describes such property in any other manner as the Administrative Agent may determine, in its reasonable discretion, is necessary, advisable or prudent to ensure that the perfection of the security interest in the Collateral granted to the Administrative Agent herein, including, without limitation, describing such property as “all assets” or “all personal property, whether now owned or hereafter acquired.” The Grantors will take any and all actions reasonably necessary to defend title to the Collateral owned by any Grantor against all persons and to defend the security interest of the Administrative Agent in such Collateral and the respective priority thereof (in accordance with the terms hereof and the Credit Agreements) against any Lien. 4.1.3 Liens. The Grantors will not create, incur, or suffer to exist any Lien on the Collateral owned by any Grantor except Liens permitted pursuant to Section 6.02 of the Credit Agreements. 4.1.4 Change in Corporate Existence, Type or Jurisdiction of Organization, Location, Name. Each Grantor will: (i)preserve its existence and corporate structure as in effect on the date hereof; and (ii)not change its jurisdiction of organization, unless, in each such case, such Grantor shall have given the Administrative Agent not less than 30 days’ (or such shorter period agreed to by the Administrative Agent) prior written notice of such event or occurrence and the Administrative Agent shall have either (x) reasonably determined that such event or occurrence will not adversely affect the validity, perfection or priority of the Administrative Agent’s security interest in the Collateral, or (y) taken such steps (with the cooperation of such Grantor to the extent necessary or advisable) as are reasonably necessary or advisable to properly maintain the validity, perfection and priority of the Administrative Agent’s security interest in the Collateral owned by such Grantor. 4.1.5 Other Financing Statements. No Grantor will suffer to exist or authorize the filing of any financing statement naming it as debtor covering all or any portion of the Collateral owned by such Grantor, except any financing statement authorized under Section 4.1.2 hereof. 6 ARTICLE V DEFAULT 5.1.The occurrence of any one or more of the following events shall constitute a Default: 5.1.1The breach by any Grantor of any of the terms or provisions of Section 4.1.3. 5.1.2The breach by any Grantor (other than a breach which constitutes a Default under Section 5.1.1 hereof) of any of the terms or provisions of this Security Agreement which is not remedied within 30 days after the giving of written notice to such Grantor by the Administrative Agent. 5.1.3The occurrence of any “Event of Default” under, and as defined in, the 2005 Credit Agreement or the 2008 Credit Agreement. 5.2.Upon the acceleration of the Secured Obligations, the Secured Obligations shall immediately become due and payable without presentment, demand, protest or notice of any kind, all of which are hereby expressly waived, and the Administrative Agent may, with the concurrence or at the direction of the Required Lenders, exercise any or all of the following rights and remedies: 5.2.1Those rights and remedies provided in this Security Agreement, the Credit Agreements, or any other Loan Document, provided that this Section 5.2.1 shall not be understood to limit any rights or remedies available to the Administrative Agent and the Holders of Secured Obligations prior to a Default. 5.2.2Those rights and remedies available to a secured party under the Illinois UCC (whether or not the Illinois UCC applies to the affected Collateral) or under any other applicable law (including, without limitation, any law governing the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in default under a security agreement. 5.2.3Without notice except as specifically provided in Section 8.1 hereof or elsewhere herein and in accordance with applicable law, sell, lease, assign, grant an option or options to purchase or otherwise dispose of the Collateral or any part thereof in one or more parcels at public or private sale, for cash, on credit or for future delivery, and upon such other terms as the Administrative Agent may deem commercially reasonable. The Administrative Agent, on behalf of the Holders of Secured Obligations, may comply with any applicable state or federal law requirements in connection with a disposition of the Collateral, and such compliance will not be considered to adversely affect the commercial reasonableness of any sale of the Collateral. 7 5.3.Grantors' Obligation Upon Default. Upon the request of the Administrative Agent after the occurrence and continuance of a Default, the Grantors will: 5.3.1 Assembly of Collateral.
